PRESIDING JUSTICE REINHARD, specially concurring: While I agree with the majority that the trial court erroneously granted defendant’s motion for discharge based on an alleged speedy-trial violation, I write specially to set forth more precisely my own reasons for reaching that conclusion. I believe, like the majority, that the proper analysis begins by reference to the Illinois Supreme Court’s decision in People v. Bowman (1990), 138 Ill. 2d 131. In Bowman, defendant’s court-appointed attorney withdrew from the case and was replaced by another attorney approximately three weeks before the date set for trial. The defendant did not object to the substitution of attorneys. Shortly before trial, the defendant’s new attorney sought and was granted a continuance. (Bowman, 138 Ill. 2d at 135-36.) The supreme court held that, where the record did not rebut the presumption that the continuance was sought upon defendant’s authorization, the delay caused by the need for the new attorney to prepare for trial was chargeable to the defendant. (Bowman, 138 Ill. 2d at 140-43.) I note that the delay at issue in Bowman was the delay necessitated by the need for the defendant’s new attorney to prepare for trial (the preparation delay). The delay between the withdrawal of the first attorney and the appointment of his successor attorney (the appointment delay) was not at issue. Here, as in Bowman, defendant’s attorney sought a continuance to allow him to prepare for trial, and defendant never indicated his disapproval of this request. Thus, defendant has not overcome the presumption that the delay was sought upon his authorization, and the resulting preparation delay is chargeable to defendant. The only remaining portion of the delay complained of is the appointment delay, but this delay amounted to only one day in the instant case. Even assuming, arguendo, that this delay is not chargeable to defendant, the total time chargeable to the State would be 119 days. This is within the statutorily prescribed time limitation. Furthermore, I do not believe that even the one-day appointment delay is chargeable to the State. Citing the holdings in People v. Roberts (1985), 133 Ill. App. 3d 731, and People v. Collum (1981), 98 Ill. App. 3d 385, defendant argues that none of the delay caused by the withdrawal of a defendant’s attorney because of a conflict is chargeable to a defendant. Those cases, however, arose in the context of a potential conflict of interest of the defendant’s attorney. Here, on the other hand, there is no such conflict of interest. The attorney’s withdrawal was made pursuant to an ethical obligation requiring him to withdraw once he realized that he might testify in the proceedings. (See Code of Professional Responsibility (107 Ill. 2d R. 5 — 102).) Thus, although the attorney could have continued to represent defendant, he withdrew so that he could testify for defendant in the proceedings. This decision was to defendant’s strategic advantage, and the delay caused thereby should be chargeable to defendant. Finally, beyond merely distinguishing Roberts and Collum from the instant case, I note that the entire rationale of those cases appears flawed. Roberts and Collum hold that, where the defendant’s attorney is forced to withdraw from representing a defendant because of a conflict, the resulting delay is not chargeable to the defendant. (But see People v. McGuire (1984), 123 Ill. App. 3d 908, 911-12.) Just as the court in Bowman rejected an approach which would reward a defendant who is “ ‘fortunate’ enough to have an appointed attorney who was overburdened” (Bowman, 138 Ill. 2d at 148), I question the approach taken in Roberts and Collum because it would reward those defendants who are “fortunate” enough to have an attorney who discovers that a conflict requires him to withdraw from the case. I agree with the statement in Bowman that a defendant cannot “have it both ways” and should not be “able to exploit his constitutional right to a competent attorney and escape all charges through the technical application of the speedy-trial statute.” Bowman, 138 Ill. 2d at 148. I am aware that the supreme court in Bowman commented favorably on the rationale of Roberts, but this issue was not before the court and such comments are, therefore, dicta. (Mid-American Lines, Inc. v. Industrial Comm’n (1980), 82 Ill. 2d 47, 59-60.) The court’s definitive pronouncement on the Roberts rationale must await a day when that issue is squarely before the court.